Citation Nr: 0316640	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-12 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen a claim of service connection for a right 
shoulder disability.  

(The issues of whether there was clear and unmistakable error 
in an April 1960 Board decision which denied service 
connection for scapulocostal syndrome on the right and 
entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $3,246.00, will be the 
subject of separate Board decisions).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1952 to 
October 1956. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for a right shoulder disability.  During 
the course of the appeal, the veteran's claim was transferred 
to the RO in Huntington, West Virginia.


FINDINGS OF FACT

1.  A Board decision in April 1960 denied service connection 
for scapulocostal syndrome on the right.  

2.  Evidence submitted subsequent to the April 1960 decision 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right shoulder disability.

3.  The veteran's right shoulder disorder did not preexist 
service.  

4.  The veteran injured his right shoulder during basic 
training in January 1953; he underwent surgery on his right 
shoulder in May 1953, and was treated for his right shoulder 
during service.  

5.  The veteran currently suffers from post-traumatic 
scapulothoracic syndrome, or impingement of the scapula on 
the thoracic area.  


CONCLUSIONS OF LAW

1.  The Board's April 1960 decision which denied service 
connection for service connection for scapulocostal syndrome 
on the right is final. 38 U.S.C.A. § 7104 (West 2002).
 
2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for a right shoulder 
disability has been submitted. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2002).

3.  Service connection for post-traumatic scapulothoracic 
syndrome on the right is granted.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § § 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at the veteran's induction 
examination in October 1952, the veteran's spine and upper 
extremities were evaluated as normal.  He was seen in 
February 1953 for pain in the right scapula area which had 
started in January 1953.  Thereafter, he was seen for several 
orthopedic consultations, and underwent an operation in May 
1953 to remove a prominent tip of the medial angle of the 
right scapula.  He received intermittent treatment and was 
hospitalized again in February 1954.  He was transferred on 
March 4, 1954, with a diagnosis made of serratus anticus 
weakness, right.  It was thought that this incidental finding 
was not part of any generalized process, that prognosis was 
for eventual recovery, and that disability was negligible.  
He was returned to full duty on March 12, 1954, with the 
recommendation that he be followed at his home station, with 
no further treatment needed to be given.  He received 
physiotherapy in the Fall of 1954 and early 1956.  At 
discharge, a scar over the right scapula was reported, and 
the upper extremities were noted as normal.  

Several lay statements were received in February 1959.  A 
friend wrote that he had known the veteran for over 20 years, 
and that the veteran did not have anything wrong with him 
prior to entering military service.  His father wrote that 
the veteran had complained of pain and weakness in his 
shoulder since discharge.  The veteran's father attached a 
letter he had sent to the veteran's commanding officer in 
June 1954 in which he discussed the veteran's pain in his 
shoulder.  

The veteran underwent a VA examination in February 1959.  An 
x-ray of the veteran's right shoulder showed that there was 
an irregularity on the superior aspect of the spine of the 
scapula, suggesting the residuals of an old bony injury with 
all edges smooth.  There was no active disease at the present 
time.  

In a March 1960 statement, the veteran wrote that 3 months 
after he entered service, a hard pain came into his right 
shoulder.  He wrote that a family friend and his family 
doctor could verify that that he did not have a shoulder 
condition prior to entering service.  He described treatment 
for his shoulder during service.  

In an April 1960 decision, the Board determined that the 
abnormality of the right scapula particularly manifested by a 
deformity of the medial tip, for which the veteran was 
operated on in service is constitutional and developmental in 
character and because of its very nature clearly and 
unmistakably existed prior to service.  It was further 
determined that the surgery in service was remedial in 
nature, and that although for a time thereafter temporary 
symptoms were present, aggravation of the preservice 
condition was not shown.  

The veteran submitted a September 1994 statement.  He stated 
that two weeks before the end of basic training, he injured 
his right shoulder in the presence of a lifelong friend who 
was with the veteran when it happened.  He stated that the 
drill instructor told him that he would have to do basic 
training over again if he went to sick call.  He stated that 
he waited until he shipped out, and then went to Keesler Air 
Force Base in Mississippi.  

In the veteran's October 1994 claim, he asserted that he was 
injured in December 1952 while in Air Force Basic Training.  
He stated that his injury grew to a deformity by the time of 
the surgery.  He described being treated at VA hospitals in 
1957 and 1962.  

VA Medical Center treatment records November 1993 to August 
1994.  He was diagnosed with arthritis and bursitis of the 
right shoulder.  He was given pain medication for his right 
shoulder.  

The veteran was afforded a VA examination in June 1995.  The 
examiner's impression was history of fracture of the right 
shoulder with some arthritic changes and restricted range of 
motion.  

In a July 1995 decision, the RO determined that the veteran 
had not submitted new and material evidence in order to 
reopen his claim of service connection for a right shoulder 
condition.  

A friend of the veteran's submitted a statement dated 
December 1997.  He wrote that he was in basic training with 
the veteran, and that during field maneuvers, the veteran 
told him that he had injured his right shoulder when he fell 
against a tree.  He wrote that he had known the veteran all 
of his life.  He wrote that as they grew up together, he did 
not remember the veteran having any shoulder trouble.  

The veteran underwent an examination by a private physician 
in January 1998.  In December 1999, Dr. M. G. swore in an 
affidavit that he was the private physician who saw the 
veteran in January 1998.  The examiner's impression was that 
the veteran had a traumatic incident to the shoulder and 
developed post-traumatic scapulothoracic syndrome or 
impingement of the scapula on the thoracic area.  The 
examiner commented that according to the veteran's history 
and what he saw in the records, he believed that the veteran 
did not have previous complaints or a problem prior to the 
injury.  The examiner felt that it was related to the trauma 
that occurred during the veteran's basic training.  

In the veteran's July 1998 substantive appeal, he wrote that 
there was not clear and unmistakable evidence to rebut the 
presumption of soundness.  He emphasized that the orthopedic 
diagnosis in March 1954 was serratus anticus weakness, right, 
etiology unknown.  

At the veteran's Travel Board hearing in August 2001, the 
veteran testified that he fell against a tree in basic 
training.  He described going down a ravine with snow and 
ice.  He stated that he did not seek treatment right away in 
January 1953 because he was told he would have to go through 
basic training again if he did.  He stated that he did not 
have any problems with his shoulder prior to entering 
service.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
right shoulder disability.  

Under 38 C.F.R. § 3.156 (a) (2002), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated April 1960, the Board denied the veteran's 
claim of service connection for scapulocostal syndrome on the 
right.  Under applicable law and VA regulations, that 
decision is final, and the veteran's claim may not be 
reopened and reviewed unless new and material evidence is 
submitted by or on behalf of the veteran. 38 U.S.C.A. 
§ § 5108, 7104; 38 C.F.R. § 3.156 (2002).  

It is determined that the veteran has submitted new and 
material evidence since the April 1960 decision in order to 
reopen his claim.  Since that time, the veteran submitted an 
opinion from a private physician who stated that the veteran 
did not have shoulder complaints or problems before his 
shoulder injury in service.  This opinion is not cumulative 
or redundant.  Also, since the opinion is to the effect that 
the veteran injured his shoulder in service, the newly 
received evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, it is material to the veteran's claim.  Accordingly, 
the claim is reopened, and must be considered in light of all 
the evidence, both old and new.  


Entitlement to service connection for a right shoulder 
disability

The law provides that service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §1110, 
1131 (West 2002).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2002).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § § 1111, 1132 (West 2002); 38 C.F.R. 
§ 3.304 (b) (2002).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306. (2002).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b) 
(West 2002).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 3.102 (2002).

As is true with any piece of evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The veteran's service medical records show that at his 
induction examination in October 1952, his spine and upper 
extremities were evaluated as normal.  No findings were made 
regarding his right shoulder.  Thus, the veteran must be 
presumed to have been in sound condition at the time of his 
induction examination in October 1952.  It next must be 
determined whether there is clear and unmistakable evidence 
to rebut the presumption of soundness.  38 C.F.R. § 3.303 
(c), 3.304 (b) (2002).  

No findings were made in service to suggest that the 
veteran's right shoulder condition preexisted service.  The 
only medical opinion of record which addresses the etiology 
of the veteran's condition is the opinion of Dr. M. G., who 
after reviewing the records, opined that the veteran did not 
have previous complaints or problems regarding his right 
shoulder prior to the injury in service.  For that reason, it 
must be determined that there is not clear and unmistakable 
evidence to rebut the presumption of soundness.

The service medical records show that the veteran was seen in 
February 1953 (five months after being inducted into service) 
for pain in his right scapula area.  No comments in the 
service medical records relate the veteran's right shoulder 
pain to a preexisting condition, or to any type of disorder 
which might have preexisted service.  Also, Dr. M. G.'s 
opinion is not merely perfunctory.  His statement shows that 
he reviewed at least some of the service medical records.  At 
the very least, the opinion, along with the service medical 
records represents an approximate balance of positive and 
negative evidence regarding the veteran's claim.  As the 
benefit of the doubt is to be given to the veteran in these 
circumstances, service connection is warranted for post-
traumatic scapulothoracic syndrome of the right. 38 U.S.C.A. 
§ 5107 (b) (West 2002).  

As the veteran has been granted the benefit he was seeking 
(service connection for a right shoulder disability), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a right shoulder disability, 
the veteran's claim is reopened.  

Service connection post-traumatic scapulothoracic syndrome on 
the right is granted.  



	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



